Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
In its response to 2/17/2022 Office Action, applicant remarks that Ebashi fails to disclosed a motor rotation angle sensor and a motor angle calculation unit configured to acquire a motor rotation angle signal corresponding to a rotational position from a motor rotation angle sensor, which detects a rotation of the motor and calculate a motor angle based on the motor rotation angle signal. Examiner vehemently disagree with the applicants’ position.
Respectfully, Ebashi discloses, as to sensing the motor rotation angle, a rotation position detecting means that input a detected rotation angle shaft signal to the controlling unit and outputs the signal to the driving circuit until the rotation position is detected by the rotation position detecting unit and drives the actuator.  Ebashi goes on to disclose that when the rotation position detecting unit-which comprises a potentiometer- outputs a voltage value that is proportional to a rotation angle of the shaft to detect a rotation angle. Ebashi also disclosed adjustment to the automatic transmission, which is capable of learning a relationship between the shifting position and the output value that is detected by the potentiometer, where the control unit-which comprises of a shift position calculating unit-which calculates a shifting position of the shaft that is detected by the electric current detecting circuit-of changes in the driving current of the actuator at the time when the detent pin rotates over a convex of the detent plate to be fitted in a predetermined concave.
Next as to setting the target rotation angle to different values between a case that the output shaft sensor is normal and a case that the output shaft sensor is abnormal, Kamio determines if there is a system error which may result in an error in the voltage output of the output shaft sensor that may cause the automatic transmission to be shifted in error to an unselected one of the P, R, N, and D ranges or result in a difficulty in changing the gear of the automatic transmission or detecting the failure in operation of the feedback control for the motor.  To avoid this problem, Kamio teach that the ECU performs a sensor failure monitoring program to determine whether the output shaft sensor is failing or not. The ECU samples the output voltage of the shaft sensor to measure the angular position and output/store a reference position once the ECU is turned off. When the ECU 33 is turned on again the output voltage of the shaft sensor is sampled to measure the angular position and compare it to the output shaft stop position. If a difference between the output shaft stop position and the initial angular position of the output shaft is within a permissible error range, the ECU determines that the output shaft sensor is operating normally, alternatively, if such a difference is out of the permissible error range, the ECU determines that the output shaft sensor is malfunctioning.  
Applicant has argued, in reference to claims 2 and 6 that Kamino and Noto do not teach the limitations thereof.  Kamino and Noto both teach a detent lever which works to change a valve position of a manual valve disposed in a hydraulic circuit of the automatic transmission. When detected the detent lever is driven by a predetermined angle from a state in which the detent lever is in contact with a stopper so as to move away from a stopper, and the detent lever moves toward the valley of a concave portion corresponding to a range from the one wall of concave portion away from the stopper.  The detents, lever which rotates by the motor through a shaft, corresponding to one of the P, R, N, and D ranges of the transmission, have what is known as a waved end wall in which recesses are formed which holds the spool valve corresponding to one of a shift range. As noted by Noto in step 13, the range switching shaft 4 is driven by a predetermined angle of θ1 from the position (limit position) at which detent lever 5A is in contact with a stopper 51A such that the detent lever 5A moves away from stopper 51A. Accordingly, roller 5b of detent spring 5B reaches a position at which roller 5b moves up one wall (which is located on a side opposite to stopper 51A) of concave portion 5a (corresponding to the P range) from the valley of concave portion 5a by a predetermined amount (refer to the solid line in FIG. 4A).  Noto goes on to teach that when a position (target angle) corresponding to a transmission range is learned, the predetermined angle of θ1 is set as an angle from the reference position, in which detent lever 5A is in contact with stopper 51A, to the position in which an pulling operation is activated, and thus the predetermined angle of θ1 is capable of being accurately set, and the angle of deviation between the first learning value acquired by the pulling operation and a true target angle is capable of being reduced.  In so doing, the first learning value may be simply set as a learning value of the final target angle. In particular, in a case where potentiometer 21 is provided to directly detect the angle of range switching shaft 4, a highly accurate learning value is capable of being acquired without being affected by the amount of play formed on a power transmission path from motor 2 to detent lever 5A. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ebashi et al. US 2002/0019287 in view of Kamio et al. US 2005/0146302

Regarding claim 1, Ebashi teach a shift range control device (item 21) for controlling a shift range switching system (item 1), which switches a shift range of a vehicle (Para. 0002) by controlling driving of a motor (item 3/103), the shift range control device comprising: 
a motor angle calculation unit (Fig. 2, item 21) configured to acquire a motor rotation angle signal corresponding to a rotational position of the motor from a motor rotation angle sensor (Para. 0037), which detects a rotation of the motor, and calculating a motor angle based on the motor rotation angle signal; (Para. 0010…rotation position detection learning unit for learning a relation between the shifting position calculated by the shifting position calculating unit and an output value of the rotation position detecting unit. Para. 0037)
an output shaft signal acquisition unit (Fig. 9, item 109) configured to acquire an output shaft signal corresponding to a rotational position of the output shaft from an output shaft sensor (Potentiometer 9), which detects a rotational position of an output shaft rotated by the rotation of the motor; (Para. 0005, 0035)
Ebashi do not teach but Kamio teach an abnormality determination unit (controlling circuit 21) configured to determine an abnormality of the output shaft sensor; (Para. 0039)
a target angle setting unit (detent lever 18) configured to set a target rotation angle corresponding to a target shift range (target one of the P, R, N, and D ranges (Para. 0031); and 
a drive control unit (34/35) configured to control the driving of the motor such that the motor angle attains the target rotation angle (Para. 0035), wherein the target angle setting unit (Para. ECU 33) is configured to set the target rotation angle to different values between a case that the output shaft sensor is normal and a case that the output shaft sensor is abnormal. (Para. 0040-0042)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitations to the device of Ebashi as per Kamio, the motivation is to monitor a failure in the operation of a motor driver for a range shift mechanism working to change the gears of an automatic transmission for automotive vehicles.

Regarding claim 2, Kamio teach the shift range control device according to claim 1, wherein: the shift range switching system (11) includes a rotation member (18) having a plurality of recess portions (item 25 has at least four recesses) and a protrusion portion (there are at least four protrusion shown around item 25) between the recess portions and rotatable with the output shaft, (See Fig. 1 at items 18 and 25)
an engagement member engageable (item 27) with the recess portion corresponding to a shift range (Para. 0021), and 
a biasing member (26) biasing the engagement member to be fitted in the recess portion (Para. 0031); 
and 
the target setting unit is configured to set the target rotation angle to a first target value (parking (F), a reverse (R), a neutral (N), and a drive (D) position) corresponding to the rotational position of the output shaft, at which the engagement member is fitted in a bottom of the recess portion of the target shift range (See Fig. 1, item 25) in case that the output shaft sensor is normal (Para. 0037), and 
a second target value (the second target value correspond to anyone of the P, R, N, and D ranges) corresponding to the rotational position of the output shaft, at which the engagement member (item 25/26/27 ) is located within a positioning range to be movable to the bottom of the recess portion (item 25) in case that the output shaft sensor (item 16) is abnormal, the positioning range being set to enable the engagement member to be fitted in the bottom of the recess portion by the biasing member when the motor is stopped. (Para. 0031 and 0041) Note: the first and second target value further corresponds to park or non-park position of the detent lever 18

Regarding claim 3, Kamio teach the shift range control device according to claim 2, wherein: the target angle setting unit is configured to set the target rotation angle to the second target value (Para. 0041….the second target value correspond to anyone of the P, R, N, and D ranges) when the target shift range is switched, corrects the target rotation angle to the first target value (parking (Para. 0037....F), a reverse (R), a neutral (N), and a drive (D) position) based on the output shaft signal in case the output shaft sensor is normal, and maintains the target rotation angle at the second target value in case the output shaft sensor is normal (Para. 0041)
	 
Regarding claim 5, Kamino teach the shift range control device according to claim 2, wherein: the rotation member (18) is shaped to have a bottom of the recess portion and a center of the positioning range at different positions (See Fig. 1, item 18, note: the recesses area of item 25 is identified as the bottom and the positions are different throughout the detent lever 18); and the second target value corresponds to the rotational position of the output shaft at which the engagement member is located at the center of the positioning range. (Para. 0030) Note: the second target value correspond to anyone of the P, R, N, and D ranges
Regarding claim 6, Ebashi teach a shift range control device for controlling a shift range switching system (Fig. 1), which switches a shift range of a vehicle by controlling driving of a motor (Para, 0002…automobile) and includes a rotation member (item 3/103) having a plurality of recess portions (18) and an engagement member (17) engageable with the recess portion corresponding to the shift range (Para. 00331), a biasing member (15) biasing the engagement member to be fitted in the recess portion (Para. 0031), 
the shift range control device (item 21) being configured to execute processing of: 
	acquiring a motor rotation angle signal corresponding to a rotational position of the motor from a motor rotation angle sensor (item 9), which detects a rotation of the motor (item 3), and calculating a motor angle based on the motor rotation angle signal (Para. 0036-0037); 
acquiring an output shaft signal corresponding to a rotational position of the output shaft from an output shaft sensor, which detects a rotational position of an output shaft rotated by the rotation of the motor (Para. 0037); 
Ebashi do not teach but Kamio teach a protrusion portion (item 21a) between the recess portions and rotatable with the output shaft (See Fig. 2 area around at items 19 and 23), determining whether the output shaft sensor is normal or abnormal (Para. 0039); 
setting a target rotation angle corresponding to a target shift range to different values between a case that the output shaft sensor is determined to be normal and a case that the output shaft sensor is determined to be abnormal (Para. 0041….the ECU 33 determines that the output shaft sensor 16 is operating normally. Alternatively, if such a difference is out of the permissible error range, the ECU 33 determines that the output shaft sensor 16 is malfunctioning.); and 
driving the motor to attain the target rotation angle (Para. 0035), wherein the processing of setting sets the target rotation angle to a first target value corresponding to the rotational position of the output shaft, at which the engagement member is fitted in a bottom of the recess portion of the target shift range in case that the output shaft sensor is determined to be normal (Para. 0012), and a second target value corresponding to the rotational position of the output shaft, at which the engagement member is located within a positioning range to be movable to the bottom of the recess portion in case that the output shaft sensor is determined to be abnormal, the positioning range being set to enable the engagement member to be fitted in the bottom of the recess portion by the biasing member when the motor is stopped. (Para. 0037)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitations to the device of Ebashi as per Kamio, the motivation is to monitor a failure in the operation of a motor driver for a range shift mechanism working to change the gears of an automatic transmission for automotive vehicles.

Claims 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ebashi et al. US 2002/0019287 in view of Kamio et al. US 2005/0146302 and further in view of Noto US 2016/0053885

Regarding Claim 4, Kamio teach the shift range control device according to claim 2, wherein:  
	Kamio do not teach but Noto teach the positioning range is limited to a wall portion (Para. 0041… roller 5b reaches a position at which roller 5b moves up the other wall), which limits a movement of the engagement member at one side of the recess portion (See Fig’s 4A-4D), under a state where a load torque of the biasing member is larger than a friction of the motor. (Para. 0052)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitations to the device of Kamio as per Noto, the motivation is to monitor a failure in the operation of a motor driver for a range shift mechanism working to change the gears of an automatic transmission for automotive vehicles
Regarding Claim 7, Noto teach the shift range control device according to claim 6, wherein: the processing of setting sets the target rotation angle to the second target value when the target shift range is switched, corrects the target rotation angle to the first target value (Abstract…the detent lever moves toward the valley of a concave portion corresponding to a P range from the one wall of concave portion away from the stopper, and naturally stops, is set as a first learning value) based on the output shaft signal (21) in case the output shaft sensor is normal, and maintains the target rotation angle at the second target value (Abstract…the detent lever moves toward the valley of the concave portion from the one wall of concave portion close to the stopper, and naturally stops, is set as a second learning value) in case the output shaft sensor is normal (Para. 0061)

Regarding claim 8, Noto teach the shift range control device according to claim 7, wherein: the positioning range is limited to a wall portion (Para. 0004, 0038, see Fig, 4B), which limits a movement of the engagement member (item 5b) at one side of the recess portion (Para. 0038, see Fig, 4B), under a state where a load torque (Para. 0039…roller 5b of detent spring 5B reaches a position at which roller 5b moves up one wall (which is located on a side opposite to stopper 51A) of concave portion 5a (corresponding to the P range) from the valley of concave portion 5a by a predetermined amount (refer to the solid line in FIG. 4A).) of the biasing member is larger than a friction of the motor. (Para. 0052) Note: the examiner has interpreted a “predetermined amount” to mean the amount of torque/force that is applied to the detent roller 5b by the spring force of the detent spring 5B.

Regarding Claim 9, Noto teach the shift range control device according to claim 7, wherein: the processing sets the second target value (Abstract…the detent lever moves toward the valley of the concave portion from the one wall of concave portion close to the stopper, and naturally stops, is set as a second learning value) to correspond to the rotational position of the output shaft at which the engagement member (5b) is located at a center of the positioning range see Fig. 4B), which is between a top of the protrusion portion and the bottom of the recess portion. (See Fig’s 4A-4B) Note: the first and second target value are further understood to be P range position and the not P range position as displayed in by 5b at Fig’s 4A-4D.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ebashi et al. US 2002/0019287 in view of Kamio et al. US 2005/0146302and further in view of Shiratori et al. US 2018/0066965

Regarding claim 10, Ebashi and Kamio’s combination teach the shift range control device according to claim 6, wherein: but they do not teach the output shaft signal includes a first output shaft signal and a second output shaft signal; the shift range control device is configured to execute the processing of determining whether the output shaft sensor is normal or abnormal by performing a check of whether both of the first and second output shaft signals are within respective normal ranges and a check of whether an absolute value of a difference between the first output shaft signal and the second output shaft signal is smaller than a difference abnormality determination threshold value. 
However, Shiratori teach the output shaft signal includes a first output shaft signal (52A) and a second output shaft signal (52B); (Para. 0082, 0126) the shift range control device is configured to execute the processing of determining whether the output shaft sensor is normal or abnormal by performing a check of whether both of the first and second output shaft signals are within respective normal ranges and a check of whether an absolute value of a difference between the first output shaft signal and the second output shaft signal is smaller than a difference abnormality determination threshold value. (Para. 0028 and 0116, 0122-0126)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitations to the device of Ebashi as per Shiratori, the motivation is to accurately calculate the deflection angle component of the output shaft with respect to the predetermined direction regardless of the angular position of the output shaft.

Regarding claim 11, Ebashi and Kamio’s combination teach the shift range control device according to claim 1, but they do not teach wherein: the output shaft signal includes a first output shaft signal and a second output shaft the abnormality determination unit is configured to determine the abnormality of the output shaft sensor based on a check of whether both of the first and second output shaft signals are within respective normal ranges and a check of whether an absolute value of a difference between the first output shaft signal and the second output shaft signal is smaller than a difference abnormality determination threshold value.
However, Shiratori teach the output shaft signal includes a first output shaft signal (52A) and a second output shaft (52B) the abnormality determination unit is configured to determine the abnormality of the output shaft sensor based on a check of whether both of the first and second output shaft signals are within respective normal ranges and a check of whether an absolute value of a difference between the first output shaft signal and the second output shaft signal is smaller than a difference abnormality determination threshold value. (Para. 0028 and 0116, 0122-0126)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitations to the device of Ebashi as per Shiratori, the motivation is to accurately calculate the deflection angle component of the output shaft with respect to the predetermined direction regardless of the angular position of the output shaft.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846